 



Exhibit 10.1
(Long-Term Supply Agreement)

     
LOCKHEED MARTIN CORPORATION
   
Acting Through Its
   
Lockheed Martin Aeronautics Company
   
P.O. Box 748 Fort Worth, Texas 76101
   
817-777-2000
   

     
MASTER PURCHASE ORDER
  PAGE 1
(SUPPLEMENT)
  07/11/07



     
PURCHASE ORDER NO:
  M4560 
SUPPLEMENT NO:
  009 
CONTRACT TYPE
  REQUIREMENTS
VENDOR NO:
  008594 
BUYER:
  BLAKEMAN, CE
TELEPHONE
  (817) 762-1215 
MAIL ZONE
  1420 

ACCEPTANCE: Acknowledgment of this order or, in any event, delivery in whole or
in part constitutes acceptance of this order, it is the entire contract and is
not subject to variation irrespective of the wording of Seller’s accept-ance. No
changes are binding on Buyer unless in writing and signed by an authorized
person of Buyers Procurement Department.



             
TO:
  RTI — ST. LOUIS   FROM:   LOCKHEED MARTIN AERONAUTICS
 
  950 FRANKLIN STREET       LOCKHEED BLVD.
 
  SULLIVAN                      , MO 630801257       PO BOX 748
 
          FORT WORTH                     , TX 76101
 
          ATTN: BLAKEMAN, CE, MZ: 1420

EXCEPT AS HEREBY AMENDED BY THIS SUPPLEMENT, ALL TERMS AND CONDITIONS OF THIS
PURCHASE ORDER INCLUDING PREVIOUS AMENDMENTS OR MODIFICATIONS, IF ANY, REMAIN IN
EFFECT AND ARE APPLICABLE TO THIS SUPPLEMENT.
     THE ABOVE CONTRACT IS HEREBY AMENDED AS FOLLOWS:
EXPIRATION DATE CHANGED FROM: DECEMBER 31, 2010
     EXPIRATION DATE CHANGED TO:  DECEMBER 31, 2020
THE FOLLOWING PURCHASE ORDER TEXT IS ADDED:
NEW MASTER TEXT
     SUPP 009 (06/26/07) ISSUED TO FORMALLY INCORPORATE THE FOLLOWING DOCUMENTS:

  —   “ATTACHMENT “A”” “MASTER PURCHASE ORDER M4560 REQUIREMENTS CONTRACT
BETWEEN LOCKHEED MARTIN CORPORATION AND RTI INTERNATIONAL METALS, INC”; DATED 30
MAY 2007; PAGES 1 THROUGH 12.     —   “ATTACHMENT PL” (SHEET/PLATE) PAGES 1
THROUGH 4 AND

         
This is a rated order certified for national defense use when a DPAS Rating is
entered, and you are required to follow all the provisions of the Defense
Priorities and Allocations System regulation (15 CFR 700).
  APPENDIXES AND CODES NOTED
ABOVE ARE INCORPORATED HEREIN.   P.O. Number, P. O. Item, CEVI Number, if
applicable must show on all packing lists, invoices and communication.

 



--------------------------------------------------------------------------------



 



     
LOCKHEED MARTIN CORPORATION
   
Acting Through Its
   
Lockheed Martin Aeronautics Company
   
P.O. Box 748 Fort Worth, Texas 76101
   
817-777-2000
   

     
MASTER PURCHASE ORDER
  PAGE 2
(SUPPLEMENT)
  07/11/07



     
PURCHASE ORDER NO:
  M4560 
SUPPLEMENT NO:
  009 (CONTINUED)
CONTRACT TYPE
  REQUIREMENTS
VENDOR NO:
  008594 

ACCEPTANCE: Acknowledgment of this order or, in any event, delivery in whole or
in part constitutes acceptance of this order, it is the entire contract and is
not subject to variation irrespective of the wording of Seller’s acceptance. No
changes are binding on Buyer unless in writing and signed by an authorized
person of Buyers Procurement Department.


*** SUPPLEMENT 009 PURCHASE ORDER NO. M4560
THE FOLLOWING PURCHASE ORDER TEXT IS ADDED:
NEW MASTER TEXT

      “ATTACHMENT PL” (BILLET) PAGES 1 THROUGH 3, DATED 30 MAY 2007.   —  
“ATTACHMENT “BEQ”, DATED 26 JUNE 2007

ALL UNMODIFIED TERMS AND CONDITIONS OF M4560 SHALL REMAIN UNCHANGED AND SHALL
CONTINUE IN EFFECT.

             
BY:
  /s/ William A. Pallante   APPROVED BY:   /s/ GL Bailey
 
           
 
  SELLER REPRESENTATIVE       LOCKHEED MARTIN CORPORATION
 
          BAILEY, GL
 
          VICE PRESIDENT
 
          MATERIAL MANAGEMENT

*** END OF SUPPLEMENT 009, PO NUMBER M4560                     ***

         
This is a rated order certified for national defense use when a DPAS Rating is
entered, and you are required to follow all the provisions of the Defense
Priorities and Allocations System regulation (15 CFR 700).
  APPENDIXES AND CODES NOTED
ABOVE ARE INCORPORATED HEREIN,   P.O. Number, P. O. Item, CEVI Number, if
applicable must show on all packing lists, invoices and communication.

 



--------------------------------------------------------------------------------



 



    MASTER PURCHASE ORDER   PAGE 1
07/11/02

     
PURCHASE ORDER NO:
  M4560
SUPPLEMENT NO:
   003
CONTRACT TYPE
  REQUIREMENTS
VENDOR NO:
   009712
BUYER:
  COMUNALE, LL
TELEPHONE
   (817) 763-3283
MAIL ZONE
   1420

             
TO:
  RTI INTERNATIONAL METALS   FROM:     LOCKHEED MARTIN CORPORATION
 
  1422 N. MEDIO RIVER CIRCLE       LOCKHEED MARTIN AERONAUTICS
 
  SUGAR LAND          , TX 77478       LOCKHEED BLVD.
 
          P.O. BOX 748
 
          FORT WORTH            , TX 76101
 
          ATTN: COMUNALE, LL, MZ: 1420

                 
EFFECTIVE DATE:
EXPIRATION DATE:
  APRIL 18, 2002
DECEMBER 31, 2006       TOTAL FUNDING:
TOTAL COMPENSATION:   100,000.00 100,000.00

MASTER TEXT
SUPPLEMENT 002 IS THE BASIC PURCHASE ORDER
SUPP 003 (7/11/02) CHANGES PO TEXT PER DIRECTION FROM LEGAL.
**************** MASTER PURCHASE ORDER M4560 ****************
THIS FIRM-FIXED PRICE CONTRACT, DESIGNATED AS MASTER PURCHASE ORDER M4560,
CONSTITUTES THE AGREEMENT BY AND BETWEEN LOCKHEED MARTIN AERONAUTICS — FT WORTH
(LM AERO) HEREINAFTER REFERRED TO AS THE BUYER, AND RTI INTERNATIONAL METALS,
INC. HEREINAFTER REFERRED TO AS THE SELLER, FOR JSF TITANIUM SHEET AND PLATE.
CHANGES IN PRICE SHALL BE GOVERNED BY THE FORMULA SHOWN IN ATTACHMENT PL.
*********************************************************************
THIS PURCHASE ORDER IS A REQUIREMENTS TYPE PURCHASE ORDER.
THIS MPO INCLUDES ATTACHMENT (A), MASTER PURCHASE ORDER M4560 REQUIREMENTS
CONTRACT LANGUAGE. THE “TOTAL FUNDING” AND “TOTAL COMPENSATION” SHOWN ABOVE
REPRESENT ESTIMATES BASED ON THE BUYER’S BEST ESTIMATED QUANTITIES (BEQ) AND
DOES NOT CONSTITUTE AN OBLIGATION OR LIABILITY ON THE PART OF THE



--------------------------------------------------------------------------------



 



 

    MASTER PURCHASE ORDER   PAGE 2         07/11/02

     
PURCHASE ORDER NO:
SUPPLEMENT NO:
  M4560
003

BUYER.
JSF TERMS AND CONDITIONS ARE INCORPORATED AS NOTED BELOW:
JSF EMD CORPDOC3; JSF EMD CORPDOC3A; APPENDIX B (H, H–AH CLAUSES).

             

             
BY:
  /s/ Robert L. Ramsey   APPROVED BY:   /s/ LL Comunale
 
           
 
  SELLER REPRESENTATIVE
RTI INTERNATIONAL METALS
ROBERT L. RAMSEY
SALES MANAGER       LOCKHEED MARTIN CORPORATION
COMUNALE, LL
PURCHASING REPRESENTATIVE
MATERIAL MANAGEMENT

***       END OF P.O. NUMBER M4560
                                                                                 
***

 



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.
This Requirements Contract or Master Purchase Order (“MPO”) is entered into as
of the 1st day of July 2002, as hereby amended on 30 May, 2007 and between
Lockheed Martin Corporation (“LMC”), a Maryland Corporation, acting by and
through its Lockheed Martin Aeronautics Company (“Buyer”) and RTI International
Metals, Inc. (RTI), an Ohio Corporation (“Seller”).
WITNESSETH
WHEREAS, LMC has entered into prime contracts with the United States Government
(“USG”) for the sale of JSF F-35 Aircraft; and
WHEREAS, in addition to the above-stated contracts with the USG, LMC has or
intends to enter into prime contracts with commercial customers for foreign
sales of the JSF F-35 Aircraft; and
WHEREAS, Buyer and Seller desire to enter into an MPO binding Buyer to annually
purchase the first eight (8) million pounds of its titanium mill product (plate,
sheet and billet) requirements, as hereinafter defined, for certain component
items of the JSF F-35 Aircraft, during the period of this MPO, and the desire of
Seller to furnish all such items during the same period;
WHEREAS, the “Total Funding” and “Total Compensation” shown on the first page of
this MPO represent estimates only based on Buyer’s Best Estimated Quantities
(“BEQs”), and along with the BEQs, do not constitute an obligation or liability
on the part of Buyer;
NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the parties hereto agree as follows:

1.   Definitions       “MPO” means this Requirements Contract or Master Purchase
Order.       “Buyer” means the Lockheed Martin Aeronautics Company of Lockheed
Martin Corporation.

    Amendment to MPO     Supplement 009     30 May 2007

- 1 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

    “Requirements” means those requirements arising in connection with prime
contracts for the JSF F-35 Aircraft, USG or commercial, domestic or foreign,
performed by Lockheed Martin Aeronautics Company, and as further defined herein.
      “Items” means those goods and services identified in Clause 4, “Covered
Items,” hereof.       “Authorizing Document” means Purchase Order(s) (PO),
Purchase Order Supplements (POS), Release Purchase Orders (RPOs), or other
similar authorizing document, by which Buyer will order quantities, if any,
pursuant to this MPO.       “Seller” means RTI.   2.   Requirements      
Subject to any limitations and/or other provisions of this MPO, Buyer agrees to
order the first eight (8) million pounds of Buyer’s titanium mill products
(plate, sheet and billet) requirements, if any, of the Items which Buyer
procures from other than a business unit, division or subsidiary of Lockheed
Martin Corporation, and Seller agrees to furnish such Items during the Period of
this MPO.   3.   Period of MPO       Unless terminated in accordance with the
Termination clauses of the applicable Terms and Conditions of this MPO, the
effective period of this MPO shall be for deliveries of Item(s) from July 1,
2002 through December 31, 2020. Any change in prices shall be governed by the
formula shown in Attachment “PL”. For purposes of the effective period of this
MPO, in the event Seller does not complete delivery of any Item(s) as scheduled,
Buyer, at its election, may (a) require Seller to complete delivery of such
ltem(s) in accordance with a Buyer approved recovery schedule or (b) terminate
the order pursuant to the “Termination” clause of the applicable Terms and
Conditions. In the event Buyer elects to accept late delivery of the Item(s),
Buyer and Seller’s rights and obligations will remain in effect with respect to
the late delivery of such ltem(s) as if the Item(s) were delivered as scheduled.

          Amendment to MPO
Supplement 009
30 May 2007

- 2 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

    This MPO shall survive the completion of orders issued hereunder, and no
termination of such an individual order will operate as a termination of this
MPO, unless such is expressly provided by Buyer in the notice of termination to
Seller. In no event shall this MPO’s effective period exceed the above stated
period of performance.   4.   Covered Items       The Items subject to this MPO
are titanium sheet, plate and billet for the JSF program, which shall include,
but not be limited to, the sheet, plate and billet items in Attachment “BEQ”.  
5.   Order Quantities       Buyer is not required to order any minimum or
maximum quantity of Items during the effective period of this MPO other than the
first eight million lbs of its aggregate annual requirements. Any estimates, or
Best Estimated Quantities (“BEQs”), provided by Buyer in accordance with clause
6, “Pricing” or otherwise, are for planning purposes only and shall not be
construed as minimum order requirements nor shall any provision of this MPO
obligate Buyer to purchase any specific quantity of the Items. Buyer shall have
no liability to Seller for any specific quantities unless and until Authorizing
Documents are issued for Items covered by this MPO.       The actual volume
required to be purchased will be based on the JSF program requirements. Lockheed
Martin Aeronautics Company will enjoin with authority all of its Affiliated
Companies and/or Qualified Suppliers to procure the first eight (8) million
pounds of titanium products covered by this MPO in support of the JSF program on
an annual basis from RTI, directly or indirectly. In the event the JSF program
requirements do not exceed eight (8) million pounds of titanium products covered
by this MPO in a given year, Lockheed Martin Aeronautics Company will enjoin
with authority all of its Affiliated Companies and/or Qualified Suppliers to
procure all such required quantity for such given year from RTI.

          Amendment to MPO     Supplement 009     30 May 2007

- 3 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

6.   Pricing       The prices set forth in Attachment “PL” shall apply to Items
ordered under this MPO. The calendar-year price shall apply to all Items
scheduled for delivery in the cited calendar year. It is understood that if
Seller is delinquent and a delivery is made in a later calendar year, the price
paid by Buyer shall be the price for the calendar year in which delivery was
originally scheduled. All prices are firm fixed price in then-year dollars.   7.
  Delivery       Subject to clause 8, below, the delivery schedules set forth in
each Authorizing Document shall not be in advance of Seller’s current lead time
identified in Attachment “PL” herein. Seller shall inform Buyer whenever this
lead time is expected to change. Until such time as Buyer and Seller mutually
agree upon a revised lead time, and the same is incorporated into this
Agreement, the valid lead time is that set forth herein. The actual delivery
schedule, based on Seller’s lead time, will be included in each Authorizing
Document. Buyer shall have the right to require delivery to multiple
destinations.   8.   Expedited Orders       It is recognized that Buyer may from
time to time need to procure Items in advance of Seller’s lead time defined in
clause 7, above. Seller agrees to endeavor to satisfy Buyer’s schedule needs at
no increase in price. After advising Seller of the latest possible acceptable
delivery date, in the event Seller cannot meet Buyer’s schedule within the
contractual price, Buyer may fulfill its requirement for that increment from
another source without violating any provision of this MPO.   9.   Ordering from
Different Sources       If for any reason, including any reason which would
constitute an excusable delay under the default provision applicable to this
MPO, Seller cannot fill Buyer’s Requirement at the time Buyer issues the order,
Buyer may, after advising Seller of the latest possible acceptable delivery
date, fulfill its requirements for that increment

          Amendment to MPO     Supplement 009     30 May 2007

- 4 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

    from other suppliers without violating any provision of this MPO.   10.  
This section left blank intentionally   11.   Issuance of Authorizing Documents

  (a)   Content of Orders. From time to time as Buyer’s Requirements arise,
Buyer or its supply chain will issue Authorizing Documents to Seller for Items
covered by this MPO. Each Authorizing Document will include the following:

  (1)   A description of the Items covered by this MPO;     (2)   The quantity
required;     (3)   The unit pricing applicable to the Items covered by this
MPO.     (4)   The delivery schedule;     (5)   All applicable quality assurance
appendices;     (6)   All applicable drawing, design, specification and other
technical requirements.

  (b)   Precedence. In the event of any inconsistency between this MPO,
Applicable Terms and Conditions, Appendices, Documents, other specifications or
provisions which are part of this MPO or an Authorizing Document, the order of
priority shall be as follows:

  (1)   This MPO (excluding standard Appendices described in Clause 13 and the
Specifications);     (2)   Standard Appendices described in clause 13;     (3)  
Other Documents contained in or incorporated in this MPO;     (4)   Authorizing
Documents issued under this MPO;

          Amendment to MPO     Supplement 009     30 May 2007

- 5 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

  (5)   The Specifications.

12.   Applicable Appendices and other Documents

  (a)   Appendices and Documents applicable to this MPO and all Authorizing
Documents issued hereunder.         The following Appendices and Documents are
incorporated herein by this reference as if the same were incorporated herein in
full text and applicable to this MPO and all Authorizing Documents issued
pursuant to this MPO:

(1) Appendix QX — Seller Quality Requirements
(2) Appendix Y — Statistical Process Control dated 06/01/99.
(3) PM 5010C — Packaging, Marking, Handling & Transportation Instructions.
(4) CORPDOC 3 dated 29 April 1999
(5) CORPDOC 3A dated 2 February 2000.
(6) Appendix B, Section H, H-AH clauses, Special Purchase Order Requirements for
JSF.
(7) Attachment CTS, Cut To Size Requirements For Raw Material.
(8) Attachment NDT, Heat Treat Verification Requirements For Raw Material.
(9) Attachment NET, Electronic Reporting Requirements For Raw Material.
(10) Attachment PTR, Periodic Testing Requirements For Raw Material.
(11) Attachment RTB, Right To Buy For Raw Material.
(12) Attachment “PL”, Pricing Matrix.
(13) Attachment BEQ, Best Estimated Quantities.
(14) Certification Regarding Debarment, Suspension, Proposed Debarment, and
Other Responsibility Matters.
(15) Certification of Clean Air and Water.
(16) Certification and Disclosure Regarding Payments to Influence Certain
Federal Transactions (Byrd Amendment).
(17) Certification of Toxic Chemical Release Reporting.

          Amendment to MPO     Supplement 009     30 May 2007

- 6 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.
(18) Certification “Identification and Assertion Of Use, Release, Or Disclosure
Restrictions (Based On DFARS 252.227-7017) (Jun 1995)”.
(19) Certification “Royalty Information (APR 1984) Based On FAR 52.227-6”.
(20) Certification “Technical Data Or Computer Software Previously Delivered To
The Government (Jun 1995) (Based On DFARS 252.227-7028)”.

  (b)   Any references to General Dynamics Fort Worth Division, Lockheed Fort
Worth Company, or Lockheed Martin Tactical Aircraft Systems contained in this
MPO, or any Documents or Appendices incorporated herein, shall be deemed to be
references to Buyer.

  (c)   Seller agrees that upon Buyer’s request, it will from time to time enter
into new and/or additional terms and conditions to accommodate new and similar
provisions, as Buyer may reasonably deem necessary, in order to comply with the
provisions of new Buyer prime contract(s). If any such terms and/or conditions
cause an increase or decrease in the cost of this MPO, an equitable adjustment
shall be made in the price or delivery schedule, or both, in accordance with the
“Changes” clause of the applicable Appendices.

13.   Changes to the Items

  (a)   Pursuant to CORPDOC 3, Federal Acquisition Regulation 52.243-1, “Changes
— Fixed Price,” is incorporated herein. “Contracting Officer” and “Government”
mean Buyer.

  (b)   From time to time, engineering or other changes to the Items covered by
this MPO may result in the assignment of a new part number or “dash” number for
the Items.

  (1)   If such a change results in an increase in the recurring price of the
Items, such changed part will not be considered as being within the scope of
this MPO unless and until the price of such Item is negotiated and agreed to by
Buyer and this MPO has been modified to incorporate such revised part number.

          Amendment to MPO     Supplement 009     30 May 2007

- 7 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

  (2)   If such change does not result in a change in the recurring price of the
Items, and such changed part otherwise satisfies Buyer’s Requirements, such
changed part shall be deemed within the scope of this MPO. Buyer shall issue a
modification of this MPO to reflect such changed part numbers.

  (c)   Whenever Seller requests an equitable adjustment under the “Changes”
clause of the applicable Appendices, referenced in clause 13, such request shall
include an estimate of the impact, if any, upon the pricing of the Items covered
by this MPO. The adjustment, if any, to the prices of the Items shall be
resolved pursuant to the “Changes” clause and this MPO shall be amended as
necessary.

14.   Inspection       Authorizing Documents issued under this MPO shall specify
whether Buyer inspection is at source. In the event inspection is at source,
Seller shall, within five (5) days of receipt of such Authorizing Document,
contact the appropriate Buyer field representative. Such representative will be
indicated on the Material Management Center (MMC) homepage at
www.ammc.lmco.com/pqar locate worldmap or by contacting the MMC Buyer.   15.  
Continuous Improvement       Seller and Buyer shall make a good faith effort
during the term of this PO to work together to reduce the PO price and lead time
of the Items to be delivered hereunder. In furtherance of such effort, Seller
shall suggest ideas, including without limitation leveraged purchases, alternate
contracting methods, and process improvements. Buyer and Seller shall share in
any savings resulting from the implementation of any such ideas. Additionally,
if lead time reductions result and Buyer desires to amend any PO delivery
schedules, Buyer and Seller shall amend such PO delivery schedules to reflect
such lead time reductions.       The only amounts to be shared in by Seller are
those savings, if any, resulting from the implementation of such continuous
improvement ideas. Seller shall not share in

          Amendment to MPO
Supplement 009     30 May 2007

- 8 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

    any other savings, including without limitation any “savings” which result
from a change in the prime contract, and any “savings” which result from any
total or partial termination of this MPO. Accordingly, matters pertaining to
prime contract changes and terminations shall be dealt with according to the
“Changes” clause, the “Termination of Convenience” clause, or the “Default”
clause, respectively, if and as applicable.   16.   No Cost Reschedule

  (a)   Seller shall extend to Buyer no cost reschedule rights for quantities
rescheduled (decelerated).

  (b)   Schedule revisions (PO net changes), including additional requirements,
are anticipated to be released to Seller monthly, unless conditions warrant a
greater frequency.

17.   Capacity

(a) Seller shall allocate up to eight (8) million pounds of annual mill product
capacity (up to 3.3 million pounds of sheet and plate and the balance being
billet) to the JSF Program at the prices within this MPO.
(b) At any point in time that Seller determines in its discretion that a
ramp-down in the F-22 Program has occurred which will cause its mill product
supply committed to such program to become available, Seller shall afford Buyer
a right of first refusal whereby Buyer can elect to reallocate such terminal
F-22 volume to the JSF program at the pricing per this MPO. This process shall
apply to any series of F-22 ramp-downs such that Seller may present Buyer with
multiple decision points; however, each decision point shall be binding on the
terminal F-22 capacity made available from the specific ramp-down.
Notwithstanding the foregoing, in no event shall more than an aggregate of
1.1 million pounds annually be reallocated from the F-22 program at the pricing
per this MPO.

          Amendment to MPO     Supplement 009     30 May 2007

- 9 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

18.   Right To Buy       From time to time (1) a business unit or units, or a
subsidiary or subsidiaries of Buyer other than the business unit or subsidiary
for which Buyer is acting in connection with this PO (“Affiliated Company,” or
“Affiliated Companies”), or (2) a supplier or suppliers of Buyer, at any tier,
providing supplies to Buyer in connection with the prime contract(s) or higher
tier subcontract(s) under which this PO is issued (“Qualified Supplier,” or
“Qualified Suppliers”); or both, may desire to procure a quantity of the Items
as described herein.       Seller shall sell to any Affiliated Company
commercially reasonable quantities of the Items as are requested by such
Affiliated Company; and, shall sell to any Qualified Supplier such commercially
reasonable quantities of the Items as are requested by such Qualified Supplier
for such Affiliated Company or Qualified Supplier’s use in providing supplies to
Buyer under the prime contract(s) or higher tier subcontract(s) under which this
PO is issued. However, Seller shall not be required to enter into any such sale
if it (1) has in good faith determined that there are reasonable grounds to
conclude, and does conclude, that the prospective buyer is not financially sound
or is not capable of carrying out the obligations of the terms and conditions of
the purchase order as are described below, (2) so notifies such prospective
buyer, (3) gives such prospective buyer a reasonable opportunity to provide
information which refutes Seller’s conclusion, and (4) Seller upon receiving
such information retains its good faith belief.       The price of the Items of
any such sale shall be the price set forth in this PO, and the remaining terms
and conditions of any such sale shall be substantially similar to the terms and
conditions of this PO. In connection with any such sale, Seller may require any
Affiliated Company or Qualified Supplier to enter into a requirements contract
with Seller. In order to receive the same prices and lead times as the Buyer JSF
Team members, suppliers may be required by Seller to sign a separate agreement
or purchase order with Seller which will commit them to purchase their titanium
requirements for JSF from Seller. Seller will be responsible for securing the
separate agreements.       Seller shall enter into a separate purchase order
with any such Affiliated Company or Qualified Supplier which desires to procure
a quantity of Items, and Seller shall look to the purchaser under any such
purchase order for satisfaction of any and all

          Amendment to MPO     Supplement 009     30 May 2007

- 10 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

    obligations thereunder. Buyer shall have no obligation for payment or any
matter whatsoever under this PO for any sale to an Affiliated Company or
Qualified Supplier, but shall have the obligation to perform its obligations, if
any, as it may undertake under any such separate purchase order.

19.   Office Space       Buyer shall make available office space and office
furniture as may be required by Seller’s personnel, who will be stationed at
Buyer’s Ft. Worth plant, without direct charge to Seller.       Seller shall
make available office space and office furniture as may be required by personnel
of Buyer and Buyer’s Customer, who will be stationed at Seller’s plant, without
direct charge to Buyer.   20.   Cooperation with Integrated Product Teams (IPTs)
      Upon request by Buyer, Seller shall participate in or cooperate with
Program IPTs that have been or may be established for the raw material that
Seller is developing or producing under this subcontract.       Upon request by
Buyer and at no additional cost to Buyer, Seller shall send one or more
representatives to a facility designated by Buyer to support the cognizant
IPT(s) during the design and development phase of the Program.   21.   Hazardous
Material Warranty       Seller warrants that Items delivered under this MPO do
not contain any of the hazardous material listed on the Hazardous Materials
Elimination List (“HMEL”) under this heading “I. Banned Material” as of the
effective date of this MPO. Seller agrees to indemnify Buyer against any loss,
cost, damage or liability including removal costs, by reason of Seller’s
violation of this warranty.

          Amendment to MPO     Supplement 009     30 May 2007

- 11 -



--------------------------------------------------------------------------------



 



Attachment “A”
Master Purchase Order M4560
Requirements Contract
Between Lockheed Martin Corporation
And RTI International Metals, Inc.

22.   State of Texas Direct Payment Exemption and Sales Tax Resale       Buyer’s
State of Texas Direct Payment Exemption Certificate for Sales, Excise, and Use
Tax No. 30118119459 or Texas Sales Tax Resale Certificate No. 15218936324 apply
to this MPO unless otherwise specified. Buyer will be responsible for the
payment of any Texas Sales and Use Tax applicable to this MPO.   23.  
Amendments       This MPO may be amended from time to time by written agreement
of the parties, signed by their duly authorized representatives.   24.   Entire
MPO       This MPO represents the entire agreement between the parties with
respect to the matters contained herein. All prior agreements, representations,
statements, negotiations and undertakings, whether written or oral, are
superseded by this MPO.

IN WITNESS WHEREOF, the parties have caused this Master Purchase Agreement to be
executed by their duly authorized representatives.

              LOCKHEED MARTIN CORPORATION   RTI INTERNATIONAL METALS, INC.
 
           
By:
  /s/ Linda Zimmerman   By:   /s/ William A. Pallante
 
           
 
            Printed Name: LINDA ZIMMERMAN   Printed Name: WILLIAM A. PALLANTE
 
            Title: DIRECTOR, PROCUREMENT   Title: VICE PRESIDENT COMMERCIAL
 
            Date: 05/30/07   Date: 5/30/07

          Amendment to MPO     Supplement 009     30 May 2007

- 12 -